IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30386
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                         ALBERT C. HENRY,

                                         Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 00-CR-50057-02
                       --------------------
                          January 3, 2003


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Albert C. Henry has requested

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Henry has not responded to his

counsel’s motion.   Our independent review of counsel’s brief and

the record discloses no nonfrivolous issue for appeal.   Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30386
                                -2-

further responsibilities, and the appeal is DISMISSED. See 5TH CIR.

R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.